DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 and 10-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra.

Regarding claim 1, Chandra teaches a control apparatus ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) comprising: 
a processor ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor} wherein 
([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms), each of a plurality of participating users among a plurality of users registered for each user group is able to post information ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.) and 
the processor is configured, when in the talk room, during an execution of a specific process, a second user who has been registered in a user group in which a first user is registered posts second information after the first user posts first information among a series of information related to the specific process, to process the second information as the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.){Examiner interprets homework assignment discussion is a specific process},

Regarding claim 2, Chandra teaches a control apparatus ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) comprising: 
([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor}, wherein
in a talk room ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms,), each of a plurality of participating users is able to post information ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.), 
the processor is configured, when in the talk room, during an execution of a specific process, second information appropriate to the content of first information is posted after the first information among a series of information related to the specific process is posted, to process the second information as the series of information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.){Examiner interprets homework assignment discussion is a specific process}.

Regarding claim 5, Chandra teaches the control apparatus according to claim 1.
Chandra further teaches wherein when the second information 30FE18-00455US01 which is appropriate to the content of the first information is posted, the processor processes the second information as the series of information ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.){Examiner interprets the second user is posting information about the same subject, having information posted on the same subject interpreted as appropriate content based on the specification of the current application}
 
Regarding claim 8, claim 8 can be rejected with the same reasoning as claim 1.
Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Ball et al. (“Ball”, US 20170139921 A1) hereinafter Ball.

Regarding claim 3, Chandra teaches the control apparatus according to claim 1. 
Chandra does not explicitly teach wherein the processor ignores third information posted by a third user who has not been registered in the user group in which the first user is registered, however
Ball teaches wherein the processor ignores third information posted by a third user who has not been registered in the user group in which the first user is registered ([0067]  access or denial of access may be specified for particular users (e.g., only me, my roommates, and my boss), users within a particular degrees-of-separation (e.g., friends, or friends-of-friends), user groups (e.g., the gaming club, my family), user networks (e.g., employees of particular employers, students or alumni of particular university), all users (“public”), no users (“private”), users of third-party systems 170, particular applications (e.g., third-party applications, external websites).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Ball in order to ignore posting from users not belonging to a certain group because it would provide more appropriate ways to control certain content with specific groups. 

Claims 4 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Savage et al. (“Savage”, US 20140379729 A1) hereinafter Savage and further view of Wakeen et al. (“Wakeen”, US 20160026346 A1) hereinafter Wakeen.

Regarding claim 4, Chandra teaches the control apparatus according to claim 1.
Chandra does not explicitly teach wherein the processor processes third information posted by a third user who has not been registered in the user group in which the first user is registered, 
Wakeen teaches wherein the processor processes third information posted by a third user who has not been registered in the user group in which the first user is registered ([0086]  providing each of the plurality of online communities with a liaison interface that allows the user of the home community to liaise with each of the non-home communities; providing the user with a private journal; and providing a friend selector that permits the user to share the private journal with members of the home community and not members of the non-home communities.) {Examiner interprets, users of non home communities are in different groups}


Chandra does not explicitly teach as posting of information related to another specific process different from the specific process, however
Savage teaches as posting of information related to another specific process different from the specific process ([0093-0104] Fig. 11 elements 1110, 1120 and 1130, classifying posts and comments using different themes){Examiner interprets that, comments and posts are classified based on relevancy, different post is interpreted as different process, multiple classifications is interpreted as different process with posting different information}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Savage in order to have multiple processes because it would provide more appropriate ways to model and classify the processes into groups where each group represent certain process with the relevant information within each process and each classification. 

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Kapoor et al. (“Kapoor”, US 20180293278 A1) hereinafter Kapoor.

Regarding claim 6, Chandra teaches the control apparatus according to claim 2.

Kapoor teaches wherein when the content of the second information is not appropriate to the content of the first information, the processor ignores the second information ([0060] the comment relevance system 216 is configured to prevent one or more of the plurality of comments from being displayed by filtering the comment(s) out based on a determination that the comment(s) is of low quality. Such a determination of low quality may be made by the comment relevance system 216 analyzing the content of each comment to determine whether it belongs to one or more classifications of content that should be filtered out from display.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Kapoor in order to ignore posting irrelevant and not appropriate content because it would improve the consistency of the content discussions and postings and prevent undesirable consumption of electronic resources such as power of computing device.

Claims 7 is rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Savage et al. (“Savage”, US 20140379729 A1) hereinafter Savage.

Regarding claim 7, Chandra teaches the control apparatus according to claim 2.
Chandra does not explicitly teach wherein when the content of the second information is not appropriate to the content of the first information, the processor processes the second information as posting of information related to another specific process different from the specific process, however
([0093-0104] Fig. 11 elements 1110, 1120 and 1130, classifying posts and comments using different themes){Examiner interprets that, comments and posts are classified based on relevancy, different post is interpreted as different process, multiple classifications is interpreted as different process with posting different information}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Savage in order to have multiple processes because it would provide more appropriate ways to model and classify the processes into groups where each group represent certain process with the relevant information within each process and each classification. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Weinstein et al. (“Weinstein”, US 20120331568 A1) hereinafter Weinstein.

Regarding claim 10, Chandra teaches control apparatus ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14) comprising: 
a processor ([0060] Fig.1 backend system 20,  The back end system 20 comprises a dual-modality server 10 and an interoperability server 14){Examiner interprets server has processor}, wherein
in a talk room ([0114-0145] Figs. 8-13, home assignment, illustration submissions, chemistry viva are all chat rooms), each of a plurality of participating users is able to post information ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.), 
the processor is configured, when in the talk room, during an execution of a specific process, a second user different from a first user provides second information after the first user provides first information among a series of information related to the specific process, to process the second information as information provided from the first user who provides the first information ([0097-0102] Fig. 1  users A, B and C may belong to a first group of users and be associated with a first group indicator,  Another group of users, containing the same, a subset of and/or different a set of users may be distinguished from the first user group by a different group indicator. The group indicator 55 enables the board or messaging content associated with the group data object to be identified as being associated with a specific group of users., The group indicator 55 is used to identify a specific group of users that are able to receive the group data object) ([0114] Fig. 8 The flash card also shows an enlarged version of a profile picture associated with Julian 86, so that users viewing the group page can more readily identify Julian as the user that most recently posted an item to the group. A second, smaller, profile picture may also be displayed next to the profile picture 86, to indicate another user that has also recently (but less recently than Julian) posted an item to the group.){Examiner interprets homework assignment discussion is a specific process},
Chandra does not explicitly teach based on a predetermined permission condition for receiving as the series of information, however
Weinstein teaches based on a predetermined permission condition for receiving as the series of information ([0088] when a user shares a piece of their content with multiple groups or individuals, and other users add comments or additional content to the user's original content, each viewer may see a different view of the comments or additional content associated with the original content, based on their individual group memberships and access and permission levels)([0108-0117] permissions, access level){Examiner interprets predetermined condition as access permission and access level based on the specification of the current application}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Weinstein in order to have permission condition because it would help share information between different users and different groups based on access rights and permissions.

Regarding claim 11, Chandra and Weinstein teach the control apparatus according to claim 10. 
Chandra teaches wherein in the talk room, each of a plurality of users registered for each user group is able to provide information ([0055] the users 4 a, 4 b, 4 c form a group of users and share data items with one another via their respective instances of the HiveOut application 7 a, 7 b, 7 c, The users can operate their respective HiveOut applications in either a group messaging mode or a group board mode. Each item that is shared via either of these modalities is a group data object)([0056] users may share group messaging modality data objects), and 
the permission condition includes a condition that the second user is a user included in a user group in which the first user who provides the first information is registered ([0055] the users 4 a, 4 b, 4 c form a group of users and share data items with one another via their respective instances of the HiveOut application 7 a, 7 b, 7 c, The users can operate their respective HiveOut applications in either a group messaging mode or a group board mode. Each item that is shared via either of these modalities is a group data object)([0056]  users may share group messaging modality data objects (that is group data objects whose modality indicator denotes the group messaging modality) with other users in the group),.
Regarding claim 12, Chandra and Weinstein teach the control apparatus according to claim 10
Chandra does not explicitly teach wherein the permission condition includes a condition that permission information indicating that information provided from the second user who is different from the first user is permitted as the series of information was provided in the talk room, however
Weinstein teaches wherein the permission condition includes a condition that permission information indicating that information provided from the second user who is different from the first user is permitted as the series of information was provided in the talk room  ([0088] when a user shares a piece of their content with multiple groups or individuals, and other users add comments or additional content to the user's original content, each viewer may see a different view of the comments or additional content associated with the original content, based on their individual group memberships and access and permission levels)([0108-0117] permissions, access level){Examiner interprets predetermined condition as access permission and access level based on the specification of the current application}.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Weinstein in order to have permission condition because it would help share information between different users and different groups based on access rights and permissions and control users to add or modify content based on membership and access rights assigned.

Claims 13-14 are rejected under 35 U.S.C. 103 as being un-patentable by Chandra (“Chandra, US 20170168692 A1) hereinafter Chandra, in view of Lahtiranta et al. (“Lahtiranta”, US 20170187725 A1) hereinafter Lahtiranta.

Regarding claim 13, Chandra teaches the control apparatus according to claim 10.

Lahtiranta teaches wherein the permission condition includes a condition that (i) instruction information indicating that an instruction to permit information provided from a user different from the first user as the series of information is presented ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice) and (ii) the second user is a user who responds to the instruction information ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chandra in view of Lahtiranta in order to have instruction within the permission condition because it mitigates unauthorized access to system information or user information.


Regarding claim 14, Chandra and Lahtiranta teach the control apparatus according to claim 13. 
Chandra does not explicitly teach wherein the instruction information 32FE18-00455US01 is information indicating a button for providing information indicating a response in response to an operation of any one of a plurality of users, however
Lahtiranta teaches wherein the instruction information 32FE18-00455US01 is information indicating a button for providing information indicating a response in response to an operation of any one of a plurality of users ([0041-0050] Fig. 4, 412, 414 send verification code to the device/user, receive submitted verification code from the user/device notice) {Examiner interprets that entering verification code comprises pushing button and responding to the instruction}



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444